‘

Case 1:17-cv-00475-LPS Document 17 Filed 11/16/20 Page 1 of 5 PagelD #: 520

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

JAI ALBERT,
Petitioner,
v. : Civ. Act. No. 17-475-LPS

ROBERT MAY, Warden, and ATTORNEY
GENERAL OF THE STATE OF DELAWARE,

Respondents.'

 

MEMORANDUM OPINION

Jai Albert. Pro Se Petitioner.

Brian L. Arban, Deputy Attorney General, Delaware Department of Justice, Wilmington, Delaware.
Attorney for Respondents.

November 16, 2020
Wilmington, Delaware

 

"Warden Robert May has replaced former Warden Dana Metzger, an original party to this case. See
Fed. R. Civ. P. 25(d).
Case 1:17-cv-00475-LPS Document 17 Filed 11/16/20 Page 2 of 5 PagelD #: 521

‘ak!

Pending before the Court is an Application For A Writ Of Habeas Corpus Pursuant To 28

 

U.S.C. § 2254 (“Petition”) filed by Petitioner Jai Albert (“Petitioner”). (D.I. 1) For the reasons
discussed, the Court will dismiss the Petition and deny the relief requested.
I. BACKGROUND

On March 11, 2015, Petitioner was arrested following the execution of a search warrant at
his place of business, the I-Rock Recording Studio, located in Wilmington, Delaware. (D.I. 13 at 4)
He was subsequently charged in a ten-count indictment as follows: tier five possession of heroin, tier
four drug dealing, possession of a firearm during the commission of a felony, possession of a deadly
weapon during the commission of a felony, two counts of possession of a firearm by a person
prohibited (“PFBPP”), and four counts of second degree conspiracy. (D.I. 10 at 1; D.I. 13-15 at 1)
On August 31, 2015, Petitioner filed a motion to suppress all of the evidence seized from the studio
and from cell phones. (D.I. 13 at 4; D.L. 13-1 at 13-20) The Superior Court heard argument on the
motion on November 6, 2015 and issued a written decision denying Petitioner’s motion to suppress
on December 3, 2015. See State v. Albert, 2015 WL 7823393, at *5 (Del. Super. Ct. Dec. 3, 2015).
Thereafter, the parties agreed to a stipulated bench trial. (D.I. 10 at 2; D.I. 13-5 at 8, Entry No. 34)

Following the bench trial on April 4, 2016, the Superior Court found Petitioner guilty of tier
four drug dealing and PFBPP, and the State xolle prossed the remaining charges. (D.I. 10 at 2; D.I. 13-
5 at 9, Entry No. 39) That same day, after declaring Petitioner a habitual offender on his PFBPP
conviction, the Superior Court sentenced Petitioner to a total of twenty years at Level V
incarceration, suspended after seventeen years to reduced levels of supervision. The Delaware
Supreme Court affirmed Petitioner’s convictions and sentences on direct appeal. See Albert v. State,

150 A.3d 767 (Table), 2016 WL 6247315 (Del. Oct. 25, 2016).
Case 1:17-cv-00475-LPS Document 17 Filed 11/16/20 Page 3 of 5 PagelD #: 522

Petitioner timely filed the instant Petition. (D.I. 1) The State filed an Answer in opposition,
asserting that the Petition should be denied for failing to assert an issue cognizable on federal habeas
review under Stone v. Powell, 428 U.S. 465 (1978). (D.I. 10) Petitioner filed a reply requesting an
evidentiary hearing. (D.I. 15)

II. DISCUSSION

In his sole Claim for habeas relief, Petitioner contends that his conviction is illegal because
the trial court violated his Fourth Amendment rights by failing to suppress the evidence seized
during the search of his studio. Petitioner argues that the evidence should have been suppressed
because the search warrant failed to demonstrate a logical nexus between the studio and his drug
activity. For the following reasons, the Court concurs with the State that the Petition does not
watrant relief.

Pursuant to Stone v. Powell, 428 U.S. 465, 494 (1976), a federal habeas court cannot review a
Fourth Amendment claim if the petitioner had a full and fair opportunity to litigate the claim in the
state court. See also Wright v. West, 505 U.S. 277, 293 (1992). A petitioner is considered to have had a
full and fair opportunity to litigate such claims if the state has an available mechanism for
suppressing evidence seized in or tainted by an illegal search or seizure, irrespective of whether the
petitioner actually availed himself of that mechanism. See U.S. ex red. Hickey v. Jeffes, 571 F.2d 762,
766 (3d Cir. 1980); Boyd ». Mintz, 631 F.2d 247, 250 (3d Cir. 1980). Conversely, a petitioner has not
had a full and fair opportunity to litigate a Fourth Amendment claim, and therefore avoids the Stone
bar, if the state system contains a structural defect that prevented the state court from fully and fairly
hearing the petitioner’s Fourth Amendment argument. See Marshall ». Hendricks, 307 F.3d 36, 82 (3d
Cir. 2002). Significantly, “an erroneous or summary resolution by a state court of a Fourth

Amendment claim does not overcome the [Szoae] bar.” Ia.

2
Case 1:17-cv-00475-LPS Document17 Filed 11/16/20 Page 4 of 5 PagelD #: 523

In this case, Petitioner filed a pre-trial motion to suppress the evidence pursuant to Rule 41
of the Delaware Superior Court Rules of Criminal Procedure, and the Superior Court denied that
motion only after conducting a hearing. Petitioner then challenged that decision in his direct appeal
to the Delaware Supreme Court, presenting the same argument raised in the instant Petition. The
Delaware Supreme Court rejected Petitioner’s argument as meritless and affirmed the Superior
Court’s judgment. See Adbert, 2016 WL 6247315, at *1.

This record clearly demonstrates that Petitioner was afforded a full and fair opportunity to
litigate his Fourth Amendment claim in the Delaware state courts. The fact that Petitioner disagrees
with these decisions and the reasoning utilized by the state courts is insufficient to overcome the
Stone bar. Therefore, the Court will deny Petitioner’s Fourth Amendment argument as barred by
Stone.

II. EVIDENTIARY HEARING

District courts have “discretion to conduct an evidentiary hearing on habeas review, but only
in limited circumstances.” Butler v. State, 2001 WL 1593224, at *6 (D. Del. Dec. 11, 2001). Asa
general rule, “district courts cannot conduct evidentiary hearings to supplement the existing state
court record under 28 U.S.C. § 2254(d).” Grant v. Lockett, 709 F.3d 224, 230-31 (3d Cir. 2013). A
district court “properly refuses to conduct an evidentiary hearing where a petitioner fails to forecast
any evidence beyond that already contained in the record that would help his cause, or otherwise to
explain how his claim would be advanced by an evidentiary hearing.” Butler, 2001 WL 1593224, at
*6. In any event, a federal court is not required to hold an evidentiary hearing if it can resolve the
issues on the existing state court record. See Schriro v. Landrigan, 550 U.S. 465, 474 (2007).

Petitioner asserts that an evidentiary hearing is needed because (1) “[the] State[’s] corrective

ptocess was ineffective to protect [his] Fourth Amendment rights” and (2) “the record below does
Case 1:17-cv-00475-LPS Document 17 Filed 11/16/20 Page 5 of 5 PagelD #: 524

not appropmiately consider . . . the ‘logical nexus’ that needs to be established between Petitioner’s
illegal activity and the particular place to be searched.” (D.I. 1 at 14) These contentions are
unavailing.

First, the Court can, and did, decide Petitioner’s claim on the existing record. Second,
Petitioner’s bald and conclusory contention that the Delaware system was ineffective to protect his
Fourth Amendment fails to forecast what additional facts could be adduced in an evidentiary hearing
that would support his claim. Accordingly, the Court concludes that an evidentiary hearing is not
warranted.

IV. CERTIFICATE OF APPEALABILITY

A district court issuing a final order denying a § 2254 petition must also decide whether to
issue a certificate of appealability. See 3d Cir. LA.R. 22.2 (2011). A certificate of appealability is
appropriate when a petitioner makes a “substantial showing of the denial of a constitutional right”
by demonstrating “that reasonable jurists would find the district court’s assessment of the
constitutional claims debatable or wrong.” 28 U.S.C. § 2253(c)(2); see also Slack v. McDaniel, 529 U.S.
473, 484 (2000).

The Court has concluded that the Petition does not warrant relief and believes that
reasonable jurists would not find this conclusion to be debatable. Thus, the Court declines to issue a
certificate of appealability.

Vv. CONCLUSION

For the reasons discussed, Petitioner’s Application For A Writ Of Habeas Corpus Pursuant

To 28 U.S.C. § 2254 is DENIED without an evidentiary hearing. An appropriate Order will be

entered.
